DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terminology “transfer assembly” in claim 1 is not used in the originally filed specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “An apparatus for heating a material to generate a vapor” in Ln. 1-2 which deems the claim indefinite. While the preamble of the claim is recognized to be contextual in nature in this instance the preamble establishes an expectation that the apparatus uses heating to vaporize a material. However, claim 1 fails to positively recite any heating structure which is capable of performing vaporization. It is thus unclear whether the preamble of the claim is to be given no patentable weight since no heater is recited or whether the claim improperly recites a function without reciting any structure to perform the claimed function. It appears the claim should recite a heater to fulfill the intent of the claim (and the instant application) and this interpretation will be applied to the below examination.
Claim 1’s limitation “transfer assembly configured to move the capsule within the main body” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link the structure, material, or acts to the function. Various elements are disclosed in the specification which together provide a completeness of movement of the capsule within the main body (see below discussion of 35 U.S.C. 112(f) claim interpretation from the specification). However, it is unclear whether that complete structure is required to satisfy the 35 U.S.C. 112(f) interpretation of the claim or whether only a subset of those elements, which correspond to only a subset of the capsule’s movement within the main body, would sufficiently satisfy the 35 U.S.C. 112(f) interpretation of the claim. Various dependent claims recite limitations specific to multiple of the above identified disclosed elements from the specification which move the capsule and at least claim 17 requires elements which distinctly move the capsule in both longitudinal and lateral directions within the main body. It is thus believed the instant claim should best be understood as drawn to a full potential movement of the capsule within the main body including the spring-based mechanism which advances capsules (e.g. claims 14-17) and the capsule-transfer mechanism which receives the capsule from the spring-based mechanism, then moves the capsule to a vaporization location, and finally moves the capsule to a used capsule receptacle (e.g. claims 5-6, 8-9, 12 & 17). This interpretation will be applied to the below examination.
Claim 10 recites “the transfer assembly includes a wheel” which deems the claim indefinite. The claim recites sufficient structure such as to not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the structures recited of the transfer assembly in the instant claim are less than what is understood to be required of the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpretation of the “transfer assembly” in claim 1 which thus appears to be improperly broadening the scope of the instant claim relative to claim 1 upon which it depends. Applicant should either amend claim 1 so as to not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph or to recite in the instant claim all structures sufficiently required of the “transfer assembly” of claim 1.
Claim 16 recites “the transfer assembly includes a spring” which deems the claim indefinite. The claim recites sufficient structure such as to not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the structures recited of the transfer assembly in the instant claim are less than what is understood to be required of the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpretation of the “transfer assembly” in claim 1 which thus appears to be improperly broadening the scope of the instant claim relative to claim 1 upon which it depends. Applicant should either amend claim 1 so as to not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph or to recite in the instant claim all structures sufficiently required of the “transfer assembly” of claim 1.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transfer assembly configured to move the capsule within the main body” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “transfer assembly” is best understood from the specification as at least: a capsule-transfer wheel 28 or electric motor (Pg. 15, Ln. 14-33 and Figs. 3A-3C) which causes rotational or linear motion of a capsule-transfer mechanism 44 (Pg. 15, Ln. 14-33 and Figs. 2A & 3C; Pg. 26, Ln. 11-32 and Figs. 7A-7B), wherein the capsule-transfer mechanism 44 receives unused capsules from a pusher 60/100 acted on by a spring 58/102 within a receptacle 40A (Pg. 19, Ln. 13-20 and Fig. 3C; Pg. 26, Ln. 22-32 and Fig. 7B), moves an individual capsule to a vaporization location and then subsequently moves used capsules to a receptacle 40B (Figs. 2A & 3B-3C; Figs. 7A-7B).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or suggest an apparatus for heating a material to generate a vapor comprising all required elements and functionality recited of the instant claim. As an initial note the following indication of allowable subject matter is predicated on the claim interpretations applied pursuant to the 35 U.S.C. 112(b) rejections of the claim discussed above. Thus, the claim is interpreted as requiring (1) a heating element and (2) at least a functional equivalent of the disclosed transfer assembly which causes movement of a capsule within the main body using a spring-based mechanism which advances capsules and a capsule-transfer mechanism which receives the capsule from the spring-based mechanism, then moves the capsule to a vaporization location, and finally moves the capsule to a used capsule receptacle.
Closest prior art to the instant claim include: Rosen (WO Pub. 94/09842 A1), Haber et al. (U.S. Patent 5372128), Horlin (U.S. Pub. 2001/0020472), and De Vries (U.S. Pub. 2011/0030681).
While each of Haber, Horlin, and De Vries teach movement of a capsule within a main body none of those references teach or suggest use of a heating element to vaporize a material within the capsule. And one of ordinary skill in the art would not have considered it prima facie obvious to have modified those references to have added a heating element.
Rosen is found to be the closest prior art conceptually to the instant claim. The embodiment of Fig. 1 is discussed as automatically inserting and ejecting dosage units with a mechanism which can be designed in a manner similar to that of a semiautomatic gun which reloads a chamber and ejects cartridges (Pg. 29, Ln. 20-33). The embodiment of Figs. 5-9 provides further detail on this design (Pg. 34, Ln. 3 – Pg. 35, Ln. 10) by discussing how springs 43, 43’ are used to bias units 40 toward chamber 8 where vaporization occurs. Used units 40 are then ejected out of the device with eject button 36. Thus, while Rosen teaches a spring-biased movement of units 40 which is at least a functional equivalent of the spring-biased capsule movement of the instant application Rosen fails to teach or suggest at least a functional equivalent of the further disclosed capsule-transfer mechanism of the transfer assembly which receives a capsule from the spring-based mechanism, then moves the capsule to a vaporization location, and finally moves the capsule to a used capsule receptacle. Rosen completely lacks such a capsule-transfer mechanism. Instead Rosen simply uses the spring-biased movement to force units 40 into a vaporization position without any subsequent structure to receive units 40 and further move them within the main body of the device. It is thus found that one having ordinary skill in the art would not have considered it prima facie obvious to have modified Rosen in order to have accurately read on at least a functional equivalent of the disclosed transfer assembly with its multiple elements and multiple directions of movement of the capsule without improper hindsight reasoning.
Note is finally made of Davidson et al. (U.S. Pub. 2017/0095624) which teaches that a spring loaded member can be used as a dose “pusher” (¶¶0205, 0208, 0230). However, those portions of Davidson which discuss use of a spring-loaded mechanism do not qualify as prior art against the instant claim.
It is thus found that based upon the above discussion one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785